PER CURIAM.
Dissolution proceeding. Appellant-wife claims the McDonald County Circuit Court erred in failing to award marital property consisting of real estate to either party, erred in its division of marital property, erred in failing to award her maintenance, erred in awarding custody of one child to respondent, erred in the amount of attorney’s fees awarded her, and erred in assessing costs equally between the parties.
We have read the 47 page trial transcript and the briefs of the parties. The decree entered by the trial judge is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and abuse of discretion by the court is not demonstrated. An opinion would have no precedential value.
Affirmed pursuant to Rule 84.16(b), V.A. M.R.
All concur.